Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given by Orson Bell on 4/29/2022.

1.	(Currently Amended)   A method of wireless communication by an apparatus, the method comprising:
	determining a floating band for transmitting one or more channel state information reference signals (CSI-RSs) to a wireless device based on a previously scheduled sidelink data transmission by the apparatus, wherein the floating band comprises a frequency range of the previously scheduled sidelink data transmission and one or more additional adjacent frequency resources around the frequency range of the previously scheduled sidelink data transmission; and
	transmitting the one or more CSI-RSs to the wireless device on the floating band.

2.	(Previously Presented)   The method of claim 1, wherein:
the one or more CSI-RSs comprise one or more sidelink CSI-RSs; and 
transmitting the one or more CSI-RSs to the wireless device comprises transmitting the one or more sidelink CSI-RSs to one or more other wireless devices via a sidelink channel.

3.	(Previously Presented)   The method of claim 1, wherein the previously scheduled sidelink data transmission comprises a physical sidelink shared channel (PSSCH) transmission by the apparatus.

4.-5.	(Canceled)      

6.	(Currently amended)   The method of claim [[5]] 1, further comprising receiving, from a base station (BS) or another wireless device, downlink control information (DCI) or sidelink radio resource control (RRC) signaling that indicates the one or more additional adjacent frequency resources. 

7.	(Previously Presented)   The method of claim 6, wherein the one or more additional adjacent frequency resources are indicated as a number of adjacent resource blocks (RBs) or a number of adjacent frequency subbands.

8.	(Currently Amended)   The method of claim [[5]] 1, further comprising indicating, via sidelink control information (SCI) to the wireless device, the floating band for transmitting the one or more CSI-RSs. 

9.	(Previously Presented)   The method of claim 8, wherein the SCI is carried in a physical sidelink control channel (PSCCH) scheduling the previously scheduled sidelink data transmission.

10.	(Currently Amended)   The method of claim 1, further comprising determining a density for transmitting the one or more CSI-RSs in frequency, time, or both, wherein the density is based on one or more parameters of the previously scheduled sidelink data transmission. 

11.	(Previously Presented)   The method of claim 10, wherein the one or more parameters comprise at least one of: a bandwidth of the previously scheduled sidelink data transmission, a rank of the previously scheduled sidelink data transmission, or a combination thereof.

12.	(Currently Amended)   The method of claim 10, wherein an association of the density of the one or more CSI-RSs to the one or more parameters of the previously scheduled sidelink data transmission is configured by a base station (BS), configured by sidelink radio resource control (RRC) signaling from another wireless device, specified in a wireless standard specification, or a combination thereof. 

13.	(Original)   The method of claim 1, wherein the floating band comprises all of a current active bandwidth part.

14.	(Original)   The method of claim 1, wherein the floating band comprises a wideband.

15.	(Currently Amended)   The method of claim 1, further comprising:

configuring, via sidelink control information (SCI), the wireless device with a CSI report setting including [[the]] one or more CSI report parameters, wherein the one or more CSI report parameters are based on the previously scheduled sidelink data transmission.

16.	(Original)   The method of claim 15, wherein the CSI report setting configures the wireless device to transmit a first CSI report to the apparatus and a second CSI report to a base station (BS).

17.	(Original)   The method of claim 16, wherein the CSI report setting configures the wireless device to transmit the first CSI report more frequently than the second CSI report.

18.	(Currently Amended)   A method of wireless communication by a wireless device, the method comprising:
	determining a floating band to monitor one or more channel state information reference signals (CSI-RSs) from a user equipment (UE), wherein the floating band comprises a frequency range of a previous sidelink data transmission by the UE and one or more additional adjacent frequency resources around the frequency range of the previous sidelink data transmission;
	receiving, from [[a]] the the one or more CSI-RSs via a sidelink channel on the floating band; 
	generating one or more CSI reports based on the one or more 
transmitting the one or more CSI reports.

19.-20.	(Canceled)  

21.	(Currently Amended)   The method of claim [[20]] 18, further comprising:
receiving signaling indicating the floating band from a base station (BS) via at least one of: downlink control information (DCI), sidelink radio resource control (RRC) signaling, or from the UE via sidelink control information (SCI); and
determining the floating band based on the signaling. 

22.	(Currently Amended)   The method of claim 21, wherein the SCI is carried in a physical sidelink control channel (PSCCH) scheduling the previous sidelink data transmission.

23.	(Currently Amended)   The method of claim 21, wherein the signaling indicates the one or more additional adjacent frequency resources 

24.-25.	(Canceled)   

26.	(Currently Amended)   The method of claim [[20]] 18, wherein the floating band comprises all of a current active bandwidth part or a wideband.

27.	(Currently Amended)   The method of claim 18, further comprising:
receiving signaling from the (BS) configuring the wireless device with a CSI report setting via sidelink radio resource control (RRC) signaling, sidelink control information (SCI), downlink control information (DCI), or a combination thereof, wherein
transmitting the one or more CSI reports comprises transmitting the one or more CSI reports in accordance with the CSI report setting.

28.	(Currently Amended)   The method of claim 27, wherein the CSI report setting configures the wireless device to transmit a first CSI report to the 

29.	(Currently Amended)   An apparatus, comprising:
at least one processor; and
	a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to:
		determine a floating band for transmitting one or more channel state information reference signals (CSI-RSs) to a wireless device based on a previously scheduled sidelink data transmission by the apparatus, wherein the floating band comprises a frequency range of the previously scheduled sidelink data transmission and one or more additional adjacent frequency resources around the frequency range of the previously scheduled sidelink data transmission; and			
transmit the one or more CSI-RSs to the wireless device on the floating band.

30.	(Currently Amended)   An apparatus, comprising:
at least one processor; and
	a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to:
determine a floating band to monitor one or more channel state information reference signals (CSI-RSs) from a user equipment (UE), wherein the floating band comprises a frequency range of a previous sidelink data transmission by the UE and one or more additional adjacent frequency resources around the frequency range of the previous sidelink data transmission;
	receive the one or more CSI-RSs from the on the floating band; 
generate one or more CSI reports based on the one or more 
transmit the one or more CSI reports.


Reasons for Allowance

Regarding claims 1, 18, 29, and 30, Yang US 20210400632 teaches a method of wireless communication by an apparatus, the method comprising:
determining a floating band for transmitting one or more channel state information reference signals (CSI-RSs) to a wireless device based on a previously scheduled sidelink data transmission by the apparatus; and
transmitting the one or more CSI-RSs to the wireless device on the floating band (performing sidelink communication on a first sidelink channel resource unit of a first sidelink 
channel, determining a second sidelink channel resource unit of a second sidelink channel according to the first sidelink 
channel in a sidelink channel couple; and performing sidelink 
communication on the second sidelink channel resource unit, abstract, [0004], CSi-RS, [0106]). Note, the second sidelink channel may have been previously scheduled by the apparatus. 

Conclusion
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476